Case: 1:16-cr-00124-JG Doc #: 150 Filed: 06/27/19 1 of 3. PagelD #: 1669

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
UNITED STATES OF AMERICA, } CASENO.: 1:16CR124
)
Plaintiff, } JUDGE JAMES 8. GWIN
)
v. )
)
SIROUS ASGARI, ) riLen
)
Defendant. ) JUN 27 209
NORTE A eT OF Ono

ORDER

(U) This matter is before the Court on the Government’s “Government’s Classified Ex
Parte, In Camera, and Under Seal Motion for a Protective Order pursuant to Section 4 of the
Classified Information Procedures Act and Rule 16 of the Federal Rules of Criminal Procedure.”
(hereinafter “Government’s Motion”). By its motion, the Government requested that the Court,
pursuant to Section 4 of the Classified Information Procedures Act (“CIPA”), Federal Rule of
Criminal Procedure 16(d)(1), and the applicable law: (1) conduct an in camera and ex parte
review of the Government’s Motion, related memorandum of points and authorities, and the
accompanying declarations and exhibits; (2) authorize the Government to withhold from
discovery certain classified information; and (3) order that the entire text of the Government’s
Motion, memorandum of points and authorities, and the accompanying declarations and exhibits
shall not be disclosed to the defense and shall be sealed and preserved in the records of the Court

to be made available for all future review of these proceedings.

 
Case: 1:16-cr-00124-JG Doc #: 150 Filed: 06/27/19 2 of 3. PagelD #: 1670

(U) The Court has considered the Government’s Motion, its memorandum of law in
support of the motion, and the declarations and exhibits filed therewith. Based on its
consideration, the Court GRANTS the Government’s Motion in its entirety.

(U) The Court finds that the Government’s Motion was properly filed ex parte, in
camera, and under seal for this Court’s review, pursuant to CIPA § 4 and Fed. R. Crim. P.
16(d)(1). The Court has conducted an ex parte, in camera review of the Government’s Motion,
memorandum of points and authorities, and the declarations and exhibits attached to or filed in
conjunction with the Government’s Motion.

(U) On the basis of the Court’s independent review of the information and the arguments
set forth in the Government’s Motion and relaied documents, the Court finds that the classified
information referenced in the Government's Motion implicates the Government’s national
security and classified information privilege. The Court also finds that the Government has met
the “relevant and helpful” standard articulated in United States v. Roviaro, 353 U.S. 53 (1957),
and United States v. Yunis, 867 F.2d 617 (D.C. Cir. 1989), as it applies to the discoverability of
classified information where, as here, the Government has properly invoked the national security
and classified information privilege. To this end, the Court finds that in applying the
Roviaro/Yunis standard, the classified information referenced in the Government’s Motion is not
relevant and helpful to the defense. In addition, for the reasons set forth in the Government’s
Motion and related documents, the Government has shown “good cause” for why this material
should be withheld from discovery. See 18 U.S.C. App. III § 4; Fed. R. Crim. P. 16(¢d)(1).

(U) Accordingly, IT IS ORDERED that the Government is authorized to withhold from

discovery to the defense the classified information specified in its motion.

 
Case: 1:16-cr-00124-JG Doc #: 150 Fited: 06/27/19 3 0f 3. PagelD # 1671

(U) IT IS FURTHER ORDERED that the entire text of the Government’s Motion,
memorandum of points and authorities, and the accompanying declarations and exhibits shall not
be disclosed to the defense, and shall be sealed and maintained in a facility for thé storage of
such classified information by the Classified Information Security Officer as the designee of the

clerk of the Court, in accordance with established security procedures, for any future review,

until further order of this Court.

  

 

 

HONORABLE JAMES 8. GWIN
UNITED STATES MAGISTRATE JUDGE

 

 
